DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                           Claim Rejections - 35 USC § 102
2.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.        Claims 10 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/164796 (WO96).           WO96 discloses a method of preparing a cold brew beverage (e.g. paragraphs 2, 79) comprising providing a flavorant (e.g. paragraph 79); selecting a brew cycle for preparing the cold brew beverage (e.g. paragraph 79); and performing said brew cycle, wherein performing said brew cycle includes steeping (pre-infusion) said flavorant (e.g. paragraph 59).  Claim 10 further call s for the brew cycle to include a plurality of steep cycles.  As claim 10 does not recite a separation or demarcation between cycles, the pre-infusion “dwell time” (paragraph 61) or “phase” (paragraph 81) is considered to be made of an unlimited number of segments of time (each cycle) connected together over the entire “dwell time” or “phase”, thus meeting the requirement of multiple cycles in  rejected under 35 U.S.C. 102(a)(2) as being anticipated by Published U.S. Application No. 2019/00535111 (Gelov et al).           Gelov et al discloses a method of preparing a cold brew beverage (e.g. Abstract) comprising providing a flavorant (coffee or tea; paragraph 57); selecting a brew cycle for preparing the cold brew beverage inherently including temperature and time variables in view of volume of water used (Example 2; Figs. 12 and 13); and performing said brew cycle which includes multiple steeping cycles with said flavorant (see Figs. 12 and 13) and wherein one of the steeping cycles is performed at 86 F (30 C; Fig. 2).            Regarding claim 4, Gelov et al discloses brewing of coffee and tea (paragraph 57) wherein specific temperatures are provided regarding coffee (Example 2).          Regarding claim 9, it is inherent that the water used in steeping is brought to a particular temperature via a heating mechanism (selection of water temperature to be used and also maintained within the steeping tanks (e.g. paragraphs 60 and 65).          Regarding claim 10, Gelov et al further discloses the brew cycle to include a plurality of steep cycles (e.g. at least two or three steps; paragraph 81; Figs. 12 and 13) wherein each employs a particular volume of water for a predefined temperature and length of time (Example 2; Figs. 12 and 13).            Regarding claim 11, Gelov et al further discloses a difference in temperature and .
          Regarding claim 19, Gelov et al further discloses providing ground coffee in bags, the particular form/configuration employed therein (see Figures).            Regarding claim 20, Gelov et al discloses, as discussed above, two steeping sessions wherein the water used therein is purged from the tanks (see “extract pumped out” in Figs. 12 and 13) and wherein same is followed by one last steeping session which is essentially the last brew session (paragraph 81 “for another steep step”; Fig. 13).5.        Claims 10, 11, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arroyo et al (Published U.S. Application No. 2018/0007926).           Arroyo et al discloses a method of preparing a cold brew beverage (e.g. Abstract) comprising providing a flavorant (e.g. coffee; Abstract); inherently selecting a brew cycle for preparing the cold brew beverage including time for steeping; and performing said brew cycle, wherein performing said brew cycle includes steeping a plurality of times (e.g. paragraph 14) wherein the time of cycles is varied between steep cycles (10-15 min on first steeping and then, for example, 8 hours on the second; paragraph 14) wherein valves are closed to allow for steeping for said length of time .
Claim Rejections - 35 USC § 103
6.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.         Claims 1, 3, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/164796 (WO96).           WO96 discloses a method of preparing a cold brew beverage (e.g. paragraphs 2, 79) comprising providing a flavorant (e.g. paragraph 79); identifying a brew cycle for preparing the cold brew beverage (e.g. paragraph 79); and performing said brew cycle, wherein performing said brew cycle includes steeping said flavorant within a predetermined volume of water having a particular temperature dependent on the .
          Regarding claim 4, WO96 further discloses steeping of both coffee and tea (e.g. paragraph 35).  WO96, as discussed above, provides a range of steeping temperatures to be used regarding coffee.  It would have been further obvious to have brewed coffee in WO96 to any temperature within the range claimed as a matter of preference.           Regarding claims 8 and 9, WO96 further discloses providing the brew cycle with water that has been heated in a heating mechanism (see Fig. 1; paragraph 39) wherein the temperature of same delivered to the brew chamber is inherently substantially equal to the temperature from which it has been heated (no intentional cooling means provided between the point of heating and brew chamber; see Fig. 1).8.         Claims 6, 7, 15, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 2019/0053511 (Gelov et al).          Regarding claim 5, Gelov et al discloses steeping of both coffee and tea (e.g. .
9.         Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo et al (Published U.S. Application No. 2018/0007926) taken together with Gross et al (Published U.S. Application No. 2016/0296062).            Regarding claim 22, Arroyo et al further discloses increasing the pressure within the infusion tank to, for example, 15 psi to aid in purging water from same (paragraph 15).  However, Arroyo et al is silent regarding the flavorant and water being contained within a brew basket.  However, it is well known to employ baskets to hold coffee grinds in cold brewing processes that include steeping as taught, for example, by Gross et al (e.g. Abstract; paragraph 34).  It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have included a basket for containing the coffee grounds in Arroya et al to provide for easy swapping in and out of flavorant in the brewing device of same as used in Gross et al (Fig. 12 shows various baskets) wherein in such arrangement would suggest to one skilled in the art the use of same as a matter of convenience.          Regarding claim 23, by placing such basket arrangement in Arroya et al (Tank 2), same would naturally be in contact with a component of the tank (filter 15) and same would inherently be pressed against said component with the presence of added pressure discussed above.          Regarding claim 24, Arroya et al modified in view of Gross et al would still be silent concerning the particular removal of the water with a valve associated with said                                               Double Patenting
10.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.       Claims 1, 3, 4, 6-10 and 16-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16-21, 23, and 25-30 of copending Application No. 16/444827. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.  In particular, the instant claims call for a brew cycle with one or more steeping steps whereas claims of copending Application No. 16/444827 are concerned with brewing with one or more infusion steps.  As steeping itself does involve infusion, same are considered to be overlapping in terminology, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed 
         This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.12.       Claims 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16-21, 23, and 25-30 of copending Application No. 16/444827 taken together with Published U.S. Application No. 2019/0053511 (Gelov et al).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.  Said claims further call for difference in temperature and time between steeping cycles; time and volume decrease between same; and a valve is used in a closed position between each steeping session.                                                      Response to Arguments
13.    Applicant's arguments filed 11/2/20 have been fully considered and are not persuasive regarding all of the rejections as set forth previously and reiterated above.            Applicant argues with respect to WO 96 used to reject claims 1-9 (now 1, 3, 4, and 6-9) under 35 USC 103 that WO96 fails to teach that the temperature of the predetermined volume of water used to steep the flavorant varies based on the flavorant and therefore the beverage made.  WO 96 discloses coffee, specifically (e.g. paragraph 59) but also “all types of brewing substances” which indicates flavorants brewed other than, for example, coffee (paragraph 60).  Although WO 96 further sets forth that parameters may be universally set for “all types of brewing substances”, same also 
                                                        Conclusion14.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      


Anthony Weier
January 14, 2021





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The numbering for this reference was incorrect in the last Office Action.  Same has been changed to reflect the intended reference which was also cited on PTO 892 mailed 8/5/20.